internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05-plr-121193-00 date date legend parent sub buyer parent’s company officer tax professionals date a date b date c date d dollar_figurea this is in response to your date letter requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make an election parent as the common parent of the consolidated_group of which sub was a member is requesting the extension to file a statement of allowed loss under sec_1 c of the income_tax regulations sometimes hereinafter referred to as the election for its taxable_year ending on date b additional information was received in a letter dated date the material information is summarized below plr-121193-00 parent is the common parent of a consolidated_group that has a calendar taxable_year and that uses the accrual_method of accounting prior to the sale described below sub was a wholly owned subsidiary of parent and was included in parent’s consolidated federal_income_tax return on date a parent sold all of the stock of sub to buyer an unrelated corporation for cash and recognized a loss on its return as amended for its taxable_year ending on date b parent claimed a dollar_figurea loss on the sale it is represented that an election under sec_338 has not been made with respect to the sale of sub that the loss parent recognized on the sale absent the election is disallowed under sec_1 a and the amount parent deducted on its amended_return as the allowable loss was determined in accordance with sec_1 c the election was due on date c ie the date parent filed its consolidated federal_income_tax return for its taxable_year ending on date b however for various reasons the election was not filed on date d which is after the due_date for the election tax professionals discovered that the election should have been but was not filed in it represented that the statute_of_limitations under sec_6501 of the internal_revenue_code has not expired for the parent group's taxable_year for which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 c general provides that the amount of loss disallowed by sec_1 a shall not exceed an amount determined by a specified formula sec_1 c provides that the loss allowed under sec_1 c applies only if a statement of allowed loss is filed with the taxpayer's return for the year of disposition under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections section plr-121193-00 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent's company officer and tax professionals explain the circumstances that resulted in the failure to timely file the election the information establishes that competent tax professionals were responsible for the election that parent relied on the tax professionals to timely file the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the disposition of sub on date a as described above the above extension of time is conditioned on i the purported sale constituting a valid disposition within the meaning of sec_1 ii the taxpayer's parent's consolidated group's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer's tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer's liability is lower sec_301_9100-3 parent must file the election in accordance with sec_1 c parent must file as necessary amended returns for the taxable_year in which the sale occurred and for all affected taxable years eg the carryback years and any carryforward years for which a return has been filed and parent must attach to the amended returns a copy of the election including a copy of the information required by sec_1 c or corrected information as applicable and a copy of this letter plr-121193-00 we express no opinion as to whether a loss was in fact recognized on the purported sale of sub or as to the amount of such loss if any or whether the purported sale of sub constituted a disposition within the meaning of sec_1 a in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative sincerely yours associate chief_counsel corporate by senior technical reviewer branch cc
